Citation Nr: 0606406	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  00-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969 (and appears to have from additional 
periods of active duty, including from June 1995 to June 
1997, active duty for training (ACDUTRA), the dates of which 
have not been verified.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from May 1999 and 
February 2000 rating decisions of the Albuquerque RO.  In 
April 2003, the Board initiated evidentiary development under 
authority then in effect.  In December 2003, the case was 
remanded for such development.

These matters are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The development of the evidence in this case appears to fall 
far short of what is minimally required under the 
circumstances presented.  

At the outset, it is noteworthy that with his initial claim 
the veteran reported that he had service from July 1966 to 
July 1969 and from May 198(?)5 to June 1997.  A certification 
of his service by the National Personnel Records Center, 
received at the RO in June 1998 certifies the service from 
1966 to 1969, but indicates that the alleged service from 
June 1995 to June 1997 must be deleted, and that a further 
search would be conducted if the veteran submitted proof.  
Notably, the veteran has submitted a copy of a DD Form 214 
which shows that he had active duty (with the Army National 
Guard) from June 1995 to June 1997, and had prior 8 years and 
9 months of active duty service (suggesting still another 
period of active duty service, as the previously certified 
service was for only three years), and 8 years and 11 months 
of inactive duty service.  If the DD Form 214 is authentic 
(and there is nothing in the record to suggest otherwise), it 
should be sufficient proof of (active and inactive) service, 
with only the specific dates unverified.  Notably, there are 
service medical records associated with the claims file that 
appear to suggest that the veteran was serving on active duty 
beyond July 1969.  Furthermore, if a disability is alleged to 
have occurred as a result of injury on ACDUTRA, it must be 
verified that the veteran was actually on ACDUTRA at the time 
of the alleged service.

In addition, it appears that there may be pertinent service 
medical records that have not been sought.  Specifically, the 
veteran has alleged that he injured his knees on ACDUTRA in 
1987, and was seen Kirkland Air Force Base (where the knees 
were X-rayed).  It does not appear that there has been any 
attempt to obtain treatment records from a medical facility 
at Kirkland Air Force Base.  

The December 2003 remand, in part, sought to obtain records 
showing the veteran's MOS and official participation on rifle 
and pistol teams, as he contends.  There is no indication in 
the record of development for verification that as part of 
his official duties the veteran participated in competitions 
with military rifle and pistol teams (or was placed on an 
active duty/ACDUTRA status for such competitions).  

Finally, the VA audiololgy, orthopedic, and respiratory 
examinations conducted pursuant to the Board's prior remand 
are inadequate (at least in part because they appear to have 
been based on review of an incomplete record).  

The audiological evaluation was conducted prior to the 
completion of evidentiary development.  Consequently, the 
opinion given did not take into account the veteran's 
(potentially noise trauma involving) duties as a hawk 
launcher crew member (during his later, as yet unverified, 
service) or exposure to noise trauma in service (on active 
duty or ACDUTRA) due to (his alleged) official participation 
on military rifle and pistol teams.  

The orthopedic examination (in addition to being conducted 
prior to any verification of later periods of service or 
injuries on ACDUTRA) was conducted without sufficient 
development for identified service medical records (namely, 
reports of treatment at Kirkland Air Force base, while the 
veteran was allegedly on ACDUTRA).  Since the knee disability 
claims are premised on an allegation of knee injury at that 
time, any such records would be critical to his claims.  In 
addition, the examiner did not indicate whether or not the 
veteran has an ankle disability entity.  Furthermore, the 
examiner noted that X-rays of the knees and ankles were 
requested; reports of such X-rays are not in the file, and no 
findings from such X-rays are noted in the record.  

The medical opinion on respiratory examination indicated that 
the veteran's asthma was first diagnosed in service, but did 
not specify when/where the diagnosis was made (or whether the 
diagnosis was while the veteran was on active duty status 
(vs. inactive duty in the National Guard)).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for exhaustive 
development for verification of all of 
the veteran's periods of active duty and 
of any periods of ACDUTRA when he alleges 
he sustained injury related to the 
instant claims or was exposed to noise 
trauma.  This should begin by asking him 
to list all such periods.  Verification 
should be based on his accounts, and the 
documents he has submitted (specifically 
including the DD Form 214 which shows 
active duty from 1995 to 1997).  The RO 
should ascertain whether that document is 
authentic.  If the veteran provides 
incomplete information for any alleged 
period of service to be verified, he 
should be advised as to what further 
information is necessary, and that any 
period of service that cannot be verified 
will not be considered in determining his 
entitlement to the benefits sought.  The 
veteran should also be asked to state in 
greater detail when his alleged knee 
injury on ACDUTRA occurred.  He should 
also provide more detailed information 
regarding the extent of any official 
participation on military pistol and/or 
rifle teams.  The RO should arrange for 
verification of the extent of the 
veteran's participation on military 
pistol and rifle teams while on active 
duty/ACDUTRA.  The RO should arrange for 
exhaustive development for records from 
the medical facility at Kirkland Air 
Force Base (and any depository to which 
such records may have been 
forwarded/retired) pertaining to 
treatment the veteran received following 
his alleged knee injury(ies) on ACDUTRA.  
The RO should also arrange for an 
exhaustive search for any additional 
service medical records from any further 
verified periods of active service.  The 
extent of all records searches should be 
annotated in the file.  

2.  The RO should then arrange for the 
veteran to be scheduled for respiratory, 
orthopedic, and otolaryngological 
examinations to determine whether he has 
respiratory or ankle or knee disabilities 
or hearing loss disability or tinnitus 
that are related to his service.  The 
veteran's claims file must be reviewed by 
the examiners in conjunction with the 
examinations.  

The physician conducting the respiratory 
examination should opine as to whether 
the veteran has any current, chronic 
respiratory disorder, and, if so, whether 
it is at least as likely as not (i.e., a 
50 % or better probability) that such 
disability is related to his active duty 
service.  The examiner must explain the 
rationale for any opinion given.

The orthopedic examiner should opine as 
to the nature of any chronic ankle or 
knee disability the veteran now has, and 
specifically whether it is at least as 
likely as not (i.e., a 50 % or better 
probability), that any such 
disability(ies) were caused or aggravated 
by his military service (including 
ACDUTRA) or any injury(ies) sustained 
therein.  The examiner should specify 
both the diagnosis for any ankle or knee 
disability found and (if the disability 
is related to service) the injury in 
service to which the disability is 
related.  The examiner must explain the 
rationale for all opinions given. 

The otolaryngologic examination should 
include audiometric studies.  The 
examiner should opine as to whether it is 
at least as likely as not that any 
current bilateral hearing loss and/or 
tinnitus was caused or aggravated by 
noise exposure during verified active 
duty or ACDUTRA (and specifically 
including as a result of documented 
official participation on pistol/rifle 
teams or due to noise trauma from 
official military duties on active 
duty/ACDUTRA, including as a launcher 
crew member).  The examiner must explain 
the rationale for any opinions given.

3.  The RO should review the claims.  If 
any remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


